Third District Court of Appeal
                               State of Florida

                          Opinion filed August 12, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-648
                         Lower Tribunal No. 14-13119
                             ________________


                               Herman Lutsky,
                           Appellant/Cross-Appellee,

                                        vs.

                          Rochelle Schoenwetter,
                           Appellee/Cross-Appellant.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Gisela Cardonne Ely, Judge.

     Rogers, Morris & Ziegler and David M. Vogel, for appellant/cross-appellee.

      Stok Folk & Kon, Robert A. Stok and Benjamin P. Nigro (Aventura), for
appellee/cross-appellant.


Before WELLS, SHEPHERD and SALTER, JJ.

     PER CURIAM.

     Herman Lutsky appeals, and Rochelle Schoenwetter cross-appeals, an order
granting a temporary injunction on Schoenwetter’s motion. We reverse and vacate

the order.

      Florida Rule of Civil Procedure 1.610 requires that a court’s injunctive order

specify the reasons for the entry of the injunction and contain clear, definite and

unequivocal findings of fact to support the four elements of an injunction.

Angelino v. Santa Barbara Enter., LLC, 2 So. 3d 1100 (Fla. 3d DCA 2009); City of

Sunny Isles Beach v. Temple B'Nai Zion, Inc., 43 So. 3d 904, 906 (Fla. 3d DCA

2010). The order in this case does not contain the necessary findings. Neither did

the moving party meet her burden of alleging and proving the facts entitling her to

relief. Chevaldina v. R.K./FL Mgmt., Inc., 133 So. 3d 1086, 1089 (Fla. 3d DCA

2014).

      The injunction must also be reversed because the injury the movant was

attempting to prevent is purely monetary. As this Court has stated, irreparable

injury is injury that cannot be cured by money damages. Grove Isle Ass’n, Inc. v.

Grove Isle Assoc., LLLP, 137 So. 3d 1081, 1092 (Fla. 3d DCA 2014). Injunctive

relief is not available when the right to the injunction is premised on a speculative,

future event. Biscayne Park, LLC, v, Wal-Mart Stores East, LP, 34 So. 3d 24 (Fla.

3d DCA 2010). These deficiencies require that the order be reversed.

      Reversed; order vacated.




                                          2